Downey, J.
The appellant sued the appellee, and was defeated in the action.
There are two questions presented, arising under the ruling of the court in refusing to grant a new trial to the appellant, which ruling is here assigned as an error.
The first question is as to the admission in evidence of certain documentary evidence and certain testimony, on the part of the defendant, on the trial. Upon examination of the bill of exceptions, we find that, although there were objections made to the admission of this evidence, the ground of the objection was, in no instance, pointed out.
This was necessary, in order to save and present any question.
The other question involves the sufficiency of the evidence *167■to sustain the finding of the court. We think the judgment ought not to be- reversed on this ground.
The judgment is affirmed, with costs.